RECOMMENDED FOR FULL-TEXT PUBLICATION
                                   Pursuant to Sixth Circuit Rule 206
                                           File Name: 05a0126p.06

                      UNITED STATES COURT OF APPEALS
                                      FOR THE SIXTH CIRCUIT
                                        _________________


                                                          X
                                      Plaintiff-Appellee, -
 UNITED STATES OF AMERICA,
                                                           -
                                                           -
                                                           -
                                                                     No. 04-5252
              v.
                                                           ,
                                                            >
 YERVIN K. BARNETT,                                        -
                                    Defendant-Appellant. -
                                                          N

                                          Filed: March 9, 2005
      Before: BOGGS, Chief Judge; MARTIN, Circuit Judge; and GWIN, District Judge.*
                                           _________________
                                                ORDER
                                           _________________
        Pursuant to Sixth Circuit I.O.P. 35(c), less than a majority of the Judges of this Court in
regular active service having voted to grant the request of a member of the Court for rehearing of
this case en banc, the request for rehearing has been referred to the original panel.
        The panel concludes that the issues raised in the request were fully considered upon the
original submission and decision of the case. Accordingly, rehearing is denied.
          The appellee’s motion for an extension of time to file a petition for rehearing en banc is
denied.


                                          ENTERED BY ORDER OF THE COURT


                                                /s/ Leonard Green
                                          ___________________________________
                                                       Clerk




          *
          The Honorable James Gwin, United States District Judge for the Northern District of Ohio, sitting by
designation.


                                                      1